Case 18-32761-jal     Doc 30     Filed 02/11/20     Entered 02/11/20 14:39:47       Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

IN RE:                                      )
                                            )                         CHAPTER 13
JESSICA K. WEST                             )
                                            )                         CASE NO. 18-32761
                                            )
               DEBTOR                       )

                                           ORDER

       This matter comes before the Court on the Motion of the Debtor, by counsel, to modify

her Chapter Plan, the Court having considered the Motion and being otherwise sufficiently

advised,

       IT IS HEREBY ORDERED that the Claim of Capital One Auto Finance on the

Debtor’s 2015 Kia Optima is to be paid through the Chapter 13 Plan at 5% interest, in the

amount of $10,924.18. Capital One Auto Finance shall release its lien on the 2015 Kia Optima

upon completion of the Plan.



Tendered by:

Richard A. Schwartz
Attorney for the Debtor
Kruger & Schwartz
                                                    Dated: February 11, 2020
3339 Taylorsville Road
Louisville, KY 40205
